Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 19 December 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Decem. 19th 1775
May it Please your Excellency

this Evening came to my Quarters under a guard one Weber Sent from Point Shirley by the Committee as you will See by the Enclosed letter Sd Weber has a great mind to go back into Boston he brought a Man out of Boston with 20 Joes in Cash that could not git a Pass to come out & intended to return himselfe (as he says) to help more out, he goes under the Pretence of Fowling being a noted Gunner he has never had the Small Pox he Intended to run away himself as soon as he could git his Famaly out who all had passes.
I beg your Excellen[c]y would signify your Pleasure by the bearer as the Man is now under guard.
I have nothing extrordinary to Remark but enclose the observations. From your Excellencys Humble Servnt

L. Baldwin

